ILND 450 (Rev.Case:   1:16-cv-02287
              10/13) Judgment in a Civil ActionDocument   #: 223 Filed: 12/03/19 Page 1 of 1 PageID #:2493

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    David A. Dewar,

    Plaintiff(s),
                                                                   Case No. 16 C 2287
    v.                                                             Judge Virginia M. Kendall

    T.J. Felmon, M.K. Devine, and C.J. Long,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                           which        includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


             other: Jury return verdict as follows: that the Plaintiff has not proved by a preponderance of the
evidence compensatory damages and the Jury awards Plaintiff $1.00.

This action was (check one):

         tried by a jury with Judge Virginia M. Kendall presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge       on a motion



Date: 12/3/2019                                                Thomas G. Bruton, Clerk of Court

                                                               /s/ Lynn Kandziora , Deputy Clerk
